Citation Nr: 0504114	
Decision Date: 02/15/05    Archive Date: 02/22/05

DOCKET NO.  02-08 142	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Nashville, 
Tennessee


THE ISSUE

Whether new and material evidence has been received to reopen 
a claim for entitlement to service connection for a bilateral 
knee disability.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

K. Hudson, Counsel


INTRODUCTION

The veteran had active service from April 1944 to February 
1946.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a regional office (RO) rating decision 
of March 2002.  The case was previously remanded in September 
2003.  

For reasons expressed below, this appeal must be REMANDED to 
the RO via the Appeals Management Center (AMC), in 
Washington, D.C., for further development.  


FINDING OF FACT

Evidence received since a final March 1998 RO decision, which 
denied service connection for a bilateral knee disability, 
includes evidence which relates to an unestablished fact 
necessary to substantiate the claim, is neither cumulative 
nor redundant, and raises a reasonable possibility of 
substantiating the claim.  


CONCLUSION OF LAW

New and material evidence has been submitted to reopen the 
claim for service connection for a bilateral knee disability.  
38 U.S.C.A. §§ 5108, 7105 (West 2002); 38 C.F.R. § 3.156 
(2004).


REASONS AND BASES FOR FINDING AND CONCLUSION

To the extent required for a decision as to whether the claim 
is reopened, the Board finds that the notice and duty to 
assist provisions of the law have been met.  38 U.S.C.A. §§ 
5103, 5103A (West 2002); 38 C.F.R. § 3.159 (2004).   

Prior to the current application, service connection for a 
bilateral disability was most recently denied by the RO in a 
March 1998 rating decision.  The veteran did not appeal that 
decision within one year of notification to him of the denial 
of that claim, and, accordingly, the March 1998 rating 
decision is final.  38 U.S.C.A. § 7105 (West 2002); 38 C.F.R. 
§ 20.200 (2004).  However, the previously denied claim may be 
reopened by submission of new and material evidence, and if 
so reopened, the claim will be reviewed on a de novo basis.  
38 U.S.C.A. §§ 5108, 7105; Evans v. Brown, 9 Vet.App. 27 
(1996); Manio v. Derwinski, 1 Vet.App. 140 (1991).  In 
considering whether there is "new and material evidence" 
under this standard, all evidence submitted since the last 
time that the claim was finally disallowed on any basis must 
be considered.  Evans.  Moreover, whether a claim is reopened 
is a jurisdictional matter, and the Board must independently 
address that issue, regardless of the actions of the RO.  
Barnett v. Brown, 83 F.3d 1380 (Fed. Cir. 1996).  

The appellant's request to reopen his claim was received in 
December 2001.  Under the applicable law, new evidence means 
existing evidence not previously submitted to agency 
decisionmakers.  Material evidence means existing evidence 
that, by itself or when considered with previous evidence of 
record, relates to an unestablished fact necessary to 
substantiate the claim.  New and material evidence can be 
neither cumulative nor redundant of the evidence of record at 
the time of the last prior final denial of the claim sought 
to be reopened, and must raise a reasonable possibility of 
substantiating the claim.  38 C.F.R. § 3.156(a) (2004). 

Evidence of record at the time of the March 1998 rating 
decision included service medical records, which did not show 
any complaints or abnormal findings pertaining to the knees.  

Also of record were private medical records showing treatment 
for bilateral knee conditions from 1968 to 1979, and from 
1991 to 1996.  In addition, M. Williams, M.D., wrote, in a 
letter dated in July 1997, that he had been the veteran's 
family physician from the late 1950's until his retirement in 
1991, and that he recalled treating the veteran on several 
occasions for right and left knee disorders, and that the 
diagnosis had been degenerative arthritis secondary to 
previous trauma.

In a statement dated in October 1997, W.T.S. wrote that he 
had served on the same ship as the veteran, and remembered 
that the veteran had tripped over an empty shell casing in 
1945, injuring both of his knees.

Based on this evidence, the RO denied the claim, reasoning 
that the evidence did not show any connection between such an 
injury, and a bilateral knee disability shown many years 
later.  

Evidence received since that decision includes private 
medical records dated from 1996 to 1999, which show that the 
veteran underwent bilateral knee arthroplasties in November 
1997.  In addition, in a July 2002 statement, the veteran's 
wife said that she had known the veteran since 1946, and that 
he had experienced difficulty with his knees since she had 
met him.  A statement from the veteran's sister, dated in 
January 2003, related her recollections of the veteran's knee 
bilateral disability.  She said the veteran had problems with 
his knees from shortly after he came home from service until 
he had them replaced in 1997.  

This evidence of personal observation of continuity of 
symptomatology relates to an unestablished fact necessary to 
substantiate the claim, and is neither cumulative nor 
redundant of the evidence of record at the time of the prior 
final denial of the claim.  Moreover, the new evidence raises 
a reasonable possibility of substantiating the claim.  In 
this regard, for the purpose of determining whether evidence 
is new and material, evidence is presumed credible and 
accorded full weight; the evidence is weighed and credibility 
assessed only after the claim is reopened.  Justus v. 
Principi, 3 Vet.App. 510 (1993).  Accordingly, the claim is 
reopened with the submission of new and material evidence, 
and VA must review the claim in light of all the evidence, 
new and old.  38 C.F.R. § 3.156.   




ORDER

New and material evidence to reopen a claim for a bilateral 
knee disability has been received; to that extent, the appeal 
is granted.


REMAND

Because the claim for service connection for a bilateral knee 
disability has been reopened with the submission of new and 
material evidence, additional assistance in developing 
evidence pertinent to the veteran's claim must be provided, 
as well as further notification.  38 U.S.C.A. §§ 5103, 5103A 
(West 2002); 38 C.F.R. § 3.159 (2004).  In particular, he 
should be afforded an examination.  See Charles v. Principi, 
16 Vet.App. 370, 374-75 (2002); 38 C.F.R. § 3.159(c)(4)(iii).  
In this regard, while a lay person is competent to report 
observable symptoms, medical expertise is needed to associate 
the symptoms with a particular condition.  See Savage v. 
Gober, 10 Vet. App. 488 (1997); Falzone v. Brown, 8 Vet. App. 
398 (1995).  Additionally, to assist in such a determination, 
the records of the veteran's hospitalization for knee 
replacement surgery in November 1997 should be obtained, to 
include the operative report, for review by the examiner.

Accordingly, the appeal is REMANDED to the RO via the AMC for 
the following:

1.  The RO should undertake all 
notification and development actions 
required by 38 U.S.C.A. §§ 5102, 5103, and 
5103A (West 2002) for the reopened claim 
for service connection for a bilateral 
knee disability.  See also 38 C.F.R. 
§ 3.159 (2004).  Specifically, the veteran 
should be notified of the evidence and 
information necessary to substantiate his 
reopened claim.  Such notice should inform 
him of the respective obligations that he 
and VA bear in the production or obtaining 
that evidence or information.  The notice 
should also specifically request that he 
provide VA with any evidence in his 
possession that pertains to the claim.  

2.  The RO should obtain the complete 
records of the veteran's hospitalization 
in St. Mary's Medical Center from November 
4, 1997, to November 8, 1997, for 
bilateral knee arthroplasties, to 
specifically include the operative 
report(s).  (The RO is directed to 
outpatient treatment records received 
October 21, 2002, for further identifying 
information.)

3.  Thereafter, the veteran should be 
afforded an appropriate VA examination to 
identify the etiology of a bilateral knee 
disability.  Particularly since he has had 
bilateral knee replacements, it is 
essential that the claims folder be made 
available to the examiner for review 
before the examination.  The examiner is 
requested to render an opinion as to 
whether, based on examination findings, 
review of historical records (particularly 
medical records of and prior to the 
November 1997 surgery), and medical 
principles, it is at least as likely as 
not that the chronic bilateral knee 
disability which necessitated bilateral 
knee arthroplasties is related to service.  
The opinion should include a discussion of 
the evidence relied upon for the 
conclusion, as well as a complete 
rationale.  

3.  After assuring compliance with the 
notice and duty to assist provisions of 
the law, the RO should review the claim 
for service connection for a bilateral 
knee disability on a de novo basis.  If 
the claim is denied, the veteran and his 
representative should be provided with a 
supplemental statement of the case, and 
given an opportunity to respond, before 
the case is returned to the Board.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans Benefits Act of 2003, Pub. L. No. 108-183, § 
707(a), (b), 117 Stat. 2651 (2003) (to be codified at 38 
U.S.C. §§ 5109B, 7112).




	                     
______________________________________________
	MARK W. GREENSTREET
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


